
	
		I
		112th CONGRESS
		1st Session
		H. R. 2826
		IN THE HOUSE OF REPRESENTATIVES
		
			August 26, 2011
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  exemption from employer social security taxes with respect to service members
		  and veterans, and to provide a business credit for the retention of such
		  individuals for at least 1 year.
	
	
		1.Short titleThis Act may be cited as the
			 Combat Veterans Back to Work Act of
			 2011.
		2.Payroll tax
			 forgiveness for hiring combat veterans
			(a)In
			 generalSection 3111 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(e)Special
				exemption for certain individuals hired in 2011 and 2012
						(1)In
				generalSubsection (a) shall not apply to wages paid by a
				qualified employer with respect to employment during the period beginning on
				the day after the date of the enactment of this subsection and ending on
				December 31, 2012, of any qualified individual for services performed—
							(A)in a trade or
				business of such qualified employer, or
							(B)in the case of a
				qualified employer exempt from tax under section 501(a), in furtherance of the
				activities related to the purpose or function constituting the basis of the
				employer’s exemption under section 501.
							(2)Qualified
				employerFor purposes of this subsection—
							(A)In
				generalThe term qualified employer means any
				employer other than the United States, any State, or any political subdivision
				thereof, or any instrumentality of the foregoing.
							(B)Treatment of
				employees of post-secondary educational
				institutionsNotwithstanding subparagraph (A), the term
				qualified employer includes any employer which is a public
				institution of higher education (as defined in section 101(b) of the Higher
				Education Act of 1965).
							(3)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means any individual who—
							(A)begins employment
				with a qualified employer after June 30, 2011, and before January 1,
				2013,
							(B)is a current
				member of the National Guard or other reserve component of the Armed Forces or
				a veteran (as defined in section 101 of title 38, United States Code),
							(C)within 18 months before beginning such
				employment, returned from a deployment of at least 180 days in support of a
				contingency operation (as defined in section 101 of title 10, United States
				Code) or under section 502(f) of title 32, United States Code,
							(D)is not employed by
				the qualified employer to replace another employee of such employer unless such
				other employee separated from employment voluntarily or for cause, and
							(E)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
							(4)ElectionA
				qualified employer may elect to have this subsection not apply. Such election
				shall be made in such manner as the Secretary may
				require.
						.
			(b)Coordination
			 with work opportunity creditSection 51(c) of such Code is
			 amended by adding at the end the following new paragraph:
				
					(6)Coordination
				with payroll tax forgivenessThe term wages shall
				not include any amount paid or incurred to a qualified individual (as defined
				in section 3111(e)(3)) during the 1-year period beginning on the hiring date of
				such individual by a qualified employer (as defined in section 3111(e)) unless
				such qualified employer makes an election not to have section 3111(e)
				apply.
					.
			(c)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by subsection (a). Amounts
			 appropriated by the preceding sentence shall be transferred from the general
			 fund at such times and in such manner as to replicate to the extent possible
			 the transfers which would have occurred to such Trust Fund had such amendments
			 not been enacted.
			(d)Application to
			 Railroad Retirement taxes
				(1)In
			 generalSection 3221 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (d) as subsection (e) and by inserting
			 after subsection (c) the following new subsection:
					
						(d)Special rate for
				certain individuals hired in 2011 and 2012
							(1)In
				generalIn the case of compensation paid by a qualified employer
				during the period beginning on the day after the date of the enactment of this
				subsection and ending on December 31, 2012, with respect to having a qualified
				individual in the employer’s employ for services rendered to such qualified
				employer, the applicable percentage under subsection (a) shall be equal to the
				rate of tax in effect under section 3111(b) for the calendar year.
							(2)Qualified
				employerThe term qualified employer means any
				employer other than the United States, any State, or any political subdivision
				thereof, or any instrumentality of the foregoing.
							(3)Qualified
				individualFor purposes of this subsection, the term
				qualified individual means any individual who—
								(A)begins employment
				with a qualified employer after June 30, 2011, and before January 1,
				2013,
								(B)is a current
				member of the National Guard or other reserve component of the Armed Forces or
				a veteran (as defined in section 101 of title 38, United States Code),
								(C)within 18 months before beginning such
				employment, returned from a deployment of at least 180 days in support of a
				contingency operation (as defined in section 101 of title 10, United States
				Code) or under section 502(f) of title 32, United States Code,
								(D)is not employed by
				the qualified employer to replace another employee of such employer unless such
				other employee separated from employment voluntarily or for cause, and
								(E)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
								(4)ElectionA
				qualified employer may elect to have this subsection not apply. Such election
				shall be made in such manner as the Secretary may
				require.
							.
				(2)Transfers to
			 Social Security Equivalent Benefit AccountThere are hereby
			 appropriated to the Social Security Equivalent Benefit Account established
			 under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C.
			 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason
			 of the amendments made by paragraph (1). Amounts appropriated by the preceding
			 sentence shall be transferred from the general fund at such times and in such
			 manner as to replicate to the extent possible the transfers which would have
			 occurred to such Account had such amendments not been enacted.
				(e)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to wages
			 paid after the date of the enactment of this Act.
				(2)Railroad
			 Retirement taxesThe amendments made by subsection (d) shall
			 apply to compensation paid after the date of the enactment of this Act.
				3.Business credit
			 for retention of certain newly hired veterans
			(a)In
			 generalIn the case of any taxable year ending after the date of
			 the enactment of this Act, the current year business credit determined under
			 section 38(b) of the Internal Revenue Code of 1986 for such taxable year shall
			 be increased by an amount equal to the product of—
				(1)$1,000, and
				(2)the number of
			 retained workers with respect to which subsection (b)(2) is first satisfied
			 during such taxable year.
				(b)Retained
			 workerFor purposes of this section, the term retained
			 worker means any qualified individual (as defined in section 3111(e)(3)
			 of the Internal Revenue Code of 1986)—
				(1)who was employed
			 by the taxpayer on any date during the taxable year,
				(2)who was so
			 employed by the taxpayer for a period of not less than 52 consecutive weeks,
			 and
				(3)whose wages for
			 such employment during the last 26 weeks of such period equaled at least 80
			 percent of such wages for the first 26 weeks of such period.
				(c)Limitation on
			 carrybacksNo portion of the unused business credit under section
			 38 of the Internal Revenue Code of 1986 for any taxable year which is
			 attributable to the increase in the current year business credit under this
			 section may be carried to a taxable year beginning before the date of the
			 enactment of this section.
			(d)Treatment of
			 possessions
				(1)Payments to
			 possessions
					(A)Mirror code
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States with a mirror code tax system amounts equal to
			 the loss to that possession by reason of the application of this section (other
			 than this subsection). Such amounts shall be determined by the Secretary of the
			 Treasury based on information provided by the government of the respective
			 possession.
					(B)Other
			 possessionsThe Secretary of the Treasury shall pay to each
			 possession of the United States which does not have a mirror code tax system
			 amounts estimated by the Secretary of the Treasury as being equal to the
			 aggregate benefits that would have been provided to residents of such
			 possession by reason of the application of this section (other than this
			 subsection) if a mirror code tax system had been in effect in such possession.
			 The preceding sentence shall not apply with respect to any possession of the
			 United States unless such possession has a plan, which has been approved by the
			 Secretary of the Treasury, under which such possession will promptly distribute
			 such payments to the residents of such possession.
					(2)Coordination
			 with credit allowed against united states income taxesNo
			 increase in the credit determined under section 38(b) of the Internal Revenue
			 Code of 1986 against United States income taxes for any taxable year determined
			 under subsection (a) shall be taken into account with respect to any
			 person—
					(A)to whom a credit
			 is allowed against taxes imposed by the possession by reason of this section
			 for such taxable year, or
					(B)who is eligible
			 for a payment under a plan described in paragraph (1)(B) with respect to such
			 taxable year.
					(3)Definitions and
			 special rules
					(A)Possession of
			 the united statesFor purposes of this subsection, the term
			 possession of the United States includes the Commonwealth of
			 Puerto Rico and the Commonwealth of the Northern Mariana Islands.
					(B)Mirror code tax
			 systemFor purposes of this subsection, the term mirror
			 code tax system means, with respect to any possession of the United
			 States, the income tax system of such possession if the income tax liability of
			 the residents of such possession under such system is determined by reference
			 to the income tax laws of the United States as if such possession were the
			 United States.
					(C)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, rules similar to the rules of section 1001(b)(3)(C) of the
			 American Recovery and Reinvestment Tax Act of 2009 shall apply.
					
